DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 16, 17, 30, and 33 are pending in the instant application. Claims 1, 2, 5, 16, 17, 30, and 33 are allowed. 
Response to Amendment/Arguments/Remarks
	The amendment and arguments/remarks filed on January 7, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by Hamann et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejection and objection have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 30, the whole claim has been replaced with “A compound selected from the group consisting of 2-(1-adamantyl)-N-(4-nitrophenyl)acetamide, 3,5-dimethyl-N-(4-nitrophenyl)adamantane-1-carboxamide, 2-(1-adamantyl)-N-(2-methyl-4-nitrophenyl)acetamide, 3-(4-nitrophenyl)adamantan-1-ol, 1-(4-nitrophenyl)adamantane, or a pharmaceutically acceptable salt of any of these compounds.” 

REASONS FOR ALLOWANCE
The compounds, pharmaceutical compositions thereof and methods of treating amantadine-resistant influenza A infections of the claims are novel and non-obvious over the prior art because of the structural limitations of the compounds of Formula 1. The prior art does not disclose a compound which fits within the scope of those of the  claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626